COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  MICHAEL MIKHAEL GERGES,                           §             No. 08-19-00006-CV

                                 Appellant,         §                Appeal from the

  v.                                                §              322nd District Court

  JENNIFER ELAINE GERGES,                           §           of Tarrant County, Texas

                                 Appellee.          §             (TC# 322-625953-17)

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in that

part of the judgment finding that there was a risk of international abduction, and in imposing

international abduction prevention measures. We therefore modify the trial court’s Final Decree

of Divorce to dissolve that portion of the judgment. We overrule Appellant’s other issues and

affirm the trial court’s judgment as so modified. We further order that Appellee recover from

Appellant and his sureties, if any, all costs incurred in this Court. See TEX. R. APP. P. 43.5. This

decision shall be certified below for observance.

       IT IS SO ORDERED THIS 26TH DAY OF FEBRUARY, 2020.


                                              JEFF ALLEY, Chief Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.